Stallcup, C.
This was an action by appellee against appellant for balance due for work done by appellee for appellant in his vegetable garden during the spring and summer of 1884, and was commenced before a justice of the peace. The appellee recovered judgment there for the sum of $67.61. Appeal was taken to the county court by appellant. Upon trial there appellee recovered judgment for the same sum, together with interest thereon. Whereupon appeal was-taken to this court by appellant.
Upon the trial the appellant claimed that appellee quit work before the expiration of the time for which he had employed him; that he was thereby unable to gather some tomatoes in time to save them, and was thereby damaged in the sum of $100. The appellee claimed that no specific time had been agreed upon in the contract of employment, and that no damages were occasioned by his quitting work at the time he did. There was some conflict in the evidence upon this issue, but the evidence was ample to sustain the court’s finding in favor of the appellee thereon. There was also some dispute as to the amount of the balance due appellee; the appellant claiming that the balance in favor of appellee was some $20 less than the amount allowed by the court, but the court’s finding thereon is sustained by the evidence. The judgment is right, and should be affinned.
De France and Rising, 00., concur.
Per Curiam.
For the reasons assigned in the foregoing opinion the judgment is affirmed.

Affirmed.